EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in email communications with Gregory Rabin on July 9, 2022.
 	 
3. 	The application has been amended as follows:           Please cancel claims 9-10. 	Please amend claims 1, 3, 11-12, 14, 17, 19, and 24 as follows:

In the Claims

1. (Currently Amended) A method implemented at one or more computing machines, the method comprising:
 accessing, in a graph data repository coupled with the one or more computing machines, a directed graph data structure representing one or more sequences of actions in a plan being analyzed by the one or more computing machines, the directed graph data structure comprising nodes and edges between the nodes, each node being either a beginning node, an intermediate node, or an end node, each intermediate node being downstream from at least one beginning node and upstream from at least one end node, each beginning node in at least a subset of the beginning nodes having an explainability value vector, wherein the nodes comprise activity records or datums, wherein the datums comprise states or beliefs, wherein the edges represent dependency of a first node on a second node connected to the first node via the edge; 
computing, for each first node from among a plurality of first nodes that are intermediate nodes or end nodes, a provenance value representing dependency of an explainability value vector of the first node on the one or more nodes upstream from the first node; 
computing, for each first node, the explainability value vector, the explainability value vector for the first node being a computational combination of explainability value vectors of one or more nodes upstream from the first node, the computational combination of explainability value vectors being computed by propagating, within the directed graph data structure, values from the explainability value vectors of the one or more nodes upstream from the first node; 
accessing a provenance subgraph of the directed graph data structure for a specified datum, the provenance subgraph comprising nodes of the directed graph data structure that comprise activity records associated with the specified datum, wherein at least one activity record in the provenance subgraph is supported by received datums from multiple agents, wherein at least one datum record from the directed graph data structure is supported by multiple activity records, wherein data associated with the at least one datum record is received via an agent interface from an agent, wherein each activity record of the activity records identifies the agent associated with an activity of the activity record and the at least one datum record that the activity record supports; YB 00846725 DOCXU.S. Patent Application Serial No. 17/247,015Page 3 of 16 Reply responsive to final Office Action dated December 22, 2021 Reply dated: January 31, 2022 
applying a trust parameter to the provenance subgraph by augmenting each activity record of the provenance subgraph with a trust modifier based on the trust parameter, wherein the trust parameter is used to logically falsify a part of the provenance subgraph, the part of the provenance subgraph comprising at least one initial node and nodes downstream from the at least one initial node; [[and]]
providing, a graphical user interface (GUI) at a display device at a display device using the one or more computing machines, a graphical output representing at least an explainability value vector of an end node and the logically falsified part of the provenance subgraph[[.]];
 	receiving a selection of a node from a user via the GUI ;
 	generating, for the selected node, a natural language sentence corresponding to the explainability value vector of the selected node or the provenance value of the selected node; 
and 
 	providing an output of the natural language sentence via the GUI that is generated by automatically populating fields of natural language templates based on values from the explainability value vector.  

2.  	The method of claim 1, wherein the graphical output comprises a graphical representation of the directed graph data structure, wherein the graphical output indicates the explainability value vector and the provenance value of each first node from among the plurality of first nodes.  

3. (Currently Amended) The method of claim 2, further comprising: 
adjusting, using the one or more computing machines, the graphical representation for display via the display device; and 
providing, for display on the display device, a scroll bar and a scroll thumb for scrolling through the graphical representation, the scroll bar being operable to move through the graphical representation by manipulating the scroll thumb using the GUI.  

4.  	The method of claim 1, wherein each node in the directed graph data structure represents an entity, an activity or an agent, wherein the directed graph data structure comprises a tripartite dependency graph.  

5.  	The method of claim 1, wherein the explainability value vector comprises one or more of: an assumption value, a categorical value, a confidence value, a bias value, a risk value, a likelihood of success value, and a potential reward value.  

6.  	The method of claim 1, wherein at least one beginning node represents an information source or a data feed.  

7.  	The method of claim 1, wherein at least one intermediate node or at least one end node represents an action to perform, evidence, a belief or a hypothesis.  

8.  	The method of claim 1, wherein at least one end node represents a goal or an expected result.  

9. (Canceled) 
10. (Canceled) 

11. (Currently Amended) The method of claim 1, further comprising: 
receiving an input from the user via the GUI for adjusting an explainability value vector of at least one node from the directed graph data structure or removing a node from the directed graph data structure; and 
adjusting, for one or more first nodes from among a plurality of first nodes, the explainability value vector based on the provenance value of the one or more first nodes and the adjusted explainability value vector of the at least one node, wherein the one or more first nodes are different from the at least one node.  

12. (Currently Amended) A non-transitory machine-readable medium storing instruction which, when executed at one or more computing machines, cause the one or more computing machines to perform operations comprising: YB 00846725 DOCXU.S. Patent Application Serial No. 17/247,015Page 5 of 16 Reply responsive to final Office Action dated December 22, 2021 Reply dated: January 31, 2022 
accessing, in a graph data repository coupled with the one or more computing machines, a directed graph data structure representing one or more sequences of actions in a plan being analyzed by the one or more computing machines, the directed graph data structure comprising nodes and edges between the nodes, each node being either a beginning node, an intermediate node, or an end node, each intermediate node being downstream from at least one beginning node and upstream from at least one end node, each beginning node in at least a subset of the beginning nodes having an explainability value vector, wherein the nodes comprise activity records or datums, wherein the datums comprise states or beliefs, wherein the edges represent dependency of a first node on a second node connected to the first node via the edge; 
computing, for each first node from among a plurality of first nodes that are intermediate nodes or end nodes, a provenance value representing dependency of an explainability value vector of the first node on the one or more nodes upstream from the first node; 
computing, for each first node, the explainability value vector, the explainability value vector for the first node being a computational combination of explainability value vectors of one or more nodes upstream from the first node, the computational combination of explainability value vectors being computed by propagating, within the directed graph data structure, values from the explainability value vectors of the one or more nodes upstream from the first node; 
accessing a provenance subgraph of the directed graph data structure for a specified datum, the provenance subgraph comprising nodes of the directed graph data structure that comprise activity records associated with the specified datum, wherein at least one activity record in the provenance subgraph is supported by received datums from multiple agents, wherein at least one datum record from the directed graph data structure is supported by multiple activity records, wherein data associated with the at least one datum record is received via an agent interface from an agent, wherein each activity record of the activity records identifies the agent associated with an activity of the activity record and the at least one datum record that the activity record supports; 
applying a trust parameter to the provenance subgraph by augmenting each activity record of the provenance subgraph with a trust modifier based on the trust parameter, wherein the trust parameter is used to logically falsify a part of the provenance subgraph, the part of the YB 00846725 DOCXU.S. Patent Application Serial No. 17/247,015Page 6 of 16 Reply responsive to final Office Action dated December 22, 2021 Reply dated: January 31, 2022 provenance subgraph comprising at least one initial node and nodes downstream from the at least one initial node; [[and]]
providing, a graphical user interface (GUI) at a display device at a display device using the one or more computing machines, a graphical output representing at least an explainability value vector of an end node and the logically falsified part of the provenance subgraph[[.]];
 	receiving a selection of a node from a user via the GUI ;
 	generating, for the selected node, a natural language sentence corresponding to the explainability value vector of the selected node or the provenance value of the selected node; 
and 
 	providing an output of the natural language sentence via the GUI that is generated by automatically populating fields of natural language templates based on values from the explainability value vector.  

13.  	The machine-readable medium of claim 12, wherein the graphical output comprises a graphical representation of the directed graph data structure, wherein the graphical output indicates the explainability value vector and the provenance value of each first node from among the plurality of first nodes.  

14. (Currently Amended) The machine-readable medium of claim 13, the operations further comprising: 
adjusting, using the one or more computing machines, the graphical representation for display the GUI  at [[a]] the display device; and 
providing, for display on the display device, a scroll bar and a scroll thumb for scrolling through the graphical representation, the scroll bar being operable to move through the graphical representation by manipulating the scroll thumb using the GUI.  

15.  	The machine-readable medium of claim 12, wherein each node in the directed graph data structure represents an entity, an activity or an agent, wherein the directed graph data structure comprises a tripartite dependency graph.  

16.  	The machine-readable medium of claim 12, wherein the explainability value vector comprises one or more of: an assumption value, a categorical value, a confidence value, a bias value, a risk value, a likelihood of success value, and a potential reward value.  

17. (Currently Amended) A system comprising: 
processing circuitry of one or more computing machines; and 
a memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising: YB 00846725 DOCXU.S. Patent Application Serial No. 17/247,015Page 7 of 16 Reply responsive to final Office Action dated December 22, 2021 Reply dated: January 31, 2022 
accessing, in a graph data repository coupled with the one or more computing machines, a directed graph data structure representing one or more sequences of actions in a plan being analyzed by the one or more computing machines, the directed graph data structure comprising nodes and edges between the nodes, each node being either a beginning node, an intermediate node, or an end node, each intermediate node being downstream from at least one beginning node and upstream from at least one end node, each beginning node in at least a subset of the beginning nodes having an explainability value vector, wherein the nodes comprise activity records or datums, wherein the datums comprise states or beliefs, wherein the edges represent dependency of a first node on a second node connected to the first node via the edge; 
computing, for each first node from among a plurality of first nodes that are intermediate nodes or end nodes, a provenance value representing dependency of an explainability value vector of the first node on the one or more nodes upstream from the first node; 
computing, for each first node, the explainability value vector, the explainability value vector for the first node being a computational combination of explainability value vectors of one or more nodes upstream from the first node, the computational combination of explainability value vectors being computed by propagating, within the directed graph data structure, values from the explainability value vectors of the one or more nodes upstream from the first node; 
accessing a provenance subgraph of the directed graph data structure for a specified datum, the provenance subgraph comprising nodes of the directed graph data structure that comprise activity records associated with the specified datum, wherein at least one activity record in the provenance subgraph is supported by received datums from multiple agents, wherein at least one datum record from the directed graph data structure is supported by multiple activity records, wherein data associated with the at least one datum record is received via an agent interface from an agent, wherein each activity record of the activity records identifies the agent associated with an activity of the activity record and the at least one datum record that the activity record supports; YB 00846725 DOCXU.S. Patent Application Serial No. 17/247,015Page 8 of 16 Reply responsive to final Office Action dated December 22, 2021 Reply dated: January 31, 2022 
applying a trust parameter to the provenance subgraph by augmenting each activity record of the provenance subgraph with a trust modifier based on the trust parameter, wherein the trust parameter is used to logically falsify a part of the provenance subgraph, the part of the provenance subgraph comprising at least one initial node and nodes downstream from the at least one initial node; [[and]]
providing, a graphical user interface (GUI) at a display device at a display device using the one or more computing machines, a graphical output representing at least an explainability value vector of an end node[[.]];
 	receiving a selection of a node from a user via the GUI ;
 	generating, for the selected node, a natural language sentence corresponding to the explainability value vector of the selected node or the provenance value of the selected node; 
and 
 	providing an output of the natural language sentence via the GUI that is generated by automatically populating fields of natural language templates based on values from the explainability value vector.  
 
18.  	The system of claim 17, wherein the graphical output comprises a graphical representation of the directed graph data structure, wherein the graphical output indicates the explainability value vector and the provenance value of each first node from among the plurality of first nodes.  

19.  	The system of claim 18, the operations further comprising: 
adjusting, using the one or more computing machines, the graphical representation for display via the GUI  at [[a]] the display device; and 
providing, for display on the display device, a scroll bar and a scroll thumb for scrolling through the graphical representation, the scroll bar being operable to move through the graphical representation by manipulating the scroll thumb using the GUI.  
20.  	The system of claim 17, wherein each node in the directed graph data structure represents an entity, an activity or an agent, wherein the directed graph data structure comprises a tripartite dependency graph.  

21.  	The method of claim 1, wherein the at least one activity record comprises an agent identifier, wherein the agent identifier identifies a user, a computing hardware or a software used to create the activity record. 
 
22.  	The method of claim 1, wherein the part of the provenance subgraph being logically falsified comprises propagation of falsification-related information across the part of the provenance subgraph.  

23.  	The method of claim 22, wherein the falsification-related information comprises activity records or contributing agents.  

24. (Currently Amended) The method of claim 22, wherein the part of the provenance subgraph being logically 

25.  	The method of claim 22, wherein the part of the provenance subgraph being logically falsified comprises recording of falsification of a class of agents, activities, or data.  

26.  	The method of claim 25, wherein the part of the provenance subgraph being logically falsified comprises logically falsifying any element dependent on a member of a class of elements that has been falsified. 

 27.  	The method of claim 1, wherein the graphical output comprises a visual representation of the provenance subgraph, wherein the logically falsified part of the provenance subgraph is visually indicated within the visual representation of the provenance subgraph. 



Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144